The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2014

                                      No. 04-14-00132-CR

                                     Leonard Garcia LAZO,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-05-00060-CRK
                         Honorable Bert Richardson, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due June 27, 2014, but the court granted appellant an
extension of time to file the brief until July 11, 2014. Appellant’s counsel has filed a motion for
extension of time, stating he intends to file an “Anders” brief and requesting an extension until
August 11, 2014 to do so.

       We grant the motion and order appellant’s attorney, S. Reese Rozzell, to file the brief by
August 11, 2014. Counsel is advised that no further extensions of time will be granted absent a
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. If the brief or a conforming motion is not filed by the date ordered, the court may
abate this appeal and remand the case to the trial court for a hearing to determine whether
appellant or counsel has abandoned the appeal.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court